Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1 and 2 objected to because of the following informalities:  
In claim 1, it is difficult to read the two steps.  The two steps should be labeled a) and b), where a) is the step of removing the allergenic components and b) is the step of combining the immune factors.
In claim 2, “moisture in the range of 0 – 10%” is listed twice.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1 requires the presence of several components but dependent claim 2 allows for 0% of one or more of those components.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 – 17, it is unclear if casein, PrP, IgG, IgA, IgM, lactoperoxidase, α-lactalbumin, sIgA, β-lactoglobulin, animal serum albumin, and growth factors are included in the protein component.
Regarding claim 2, it is unclear if the components are required as stated in claim 1 or there can be 0 wt%.
Regarding claims 2, 3, 9, 10, and 14, the units of measure are not clear.  For the purposes of this office action, the units will be understood to mean w/w %.
Regarding claims 1, 2, and 10, it is unclear is sIgA is included in the concentration for IgA or is a separate component.  For the purposes of this office action, sIgA will be considered separate from IgA.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3 and 5, 7 – 10, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conis (“Colostrum used for digestive problems”), in view of Tikanmäki (US-8986768-B2) and Streit (“What Is Colostrum? Nutrition, Benefits, and Downsides”), with evidence from McGrath (“Composition and properties of bovine colostrum: a review”), Schmautz (“Stimulated enrichment of Clostridium difficile specific IgA in mature cow's milk”), and Wright (“Why You Need Colostrum and PRPs”).
Regarding claims 1, 5, 7, 8, 12, and 16, Conis teaches that colostrum is used to treat digestive conditions, improve athletic performance, and boost immunity [pg 1, ¶2].  Colostrum supplements most often come in pill, liquid, and powder forms [pg 2, ¶1].  For the purposes of this office action, a powder is being considered to be instantly dissolvable, at least in part, so as to be easily consumable by the customer.  McGrath teaches that colostrum comprises the immunoglobulins IgG, IgM, and IgM, protein, fat, moisture, ash, oligosaccharides, Lactoperoxidase, α-Lactalbumin, Lactoferrin, β-Lactoglobulin, Animal Serum Albumin, milk minerals, growth factors, and sialic acid [pg 134, ¶1 – pg 139, ¶1].  Schmautz teaches colostrum comprising secretory IgA (sIgA) [pg 2, ¶1].  Wright teaches colostrum comprising Proline-rich Polypeptides (PrP) [pg 2, ¶3].  The fact that the composition is a kind of milk means it has moisture.
Conis does not teach the removal of lactose from colostrum but does teach that the lactose in colostrum can be known to cause bloating, nausea, and diarrhea in people who are lactose intolerant [pg 2, ¶2].  Tikanmäki teaches a method of removing lactose from milk products and creating a concentrate or powder [Claim 1].  It would have been obvious to a person having ordinary skill in the art to remove the lactose from colostrum so as to prevent gastrointestinal difficulties in a person who is lactose intolerant.  Conis does not teach the target of colostrum.  However, Streit teaches colostrum targeting the intestinal wall, which includes a mucosal barrier [pg 6].
Regarding claims 2, 3, 9, 10, and 14, Conis and Tikanmäki teach colostrum comprising the multiple components of claim 1 and a method of removing lactose, but do not teach the concentrations of the components listed.  Streit teaches that different proteins in colostrum have different biological functions [pg 3].  Immunoglobulins play a role in boosting immunity [pg 4].  Other proteins, such as growth factors, promote gut health [pg 6].  It would have been obvious for a person having ordinary skill in the art to have altered the concentrations of the different components of colostrum based upon the desired results since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 4 – 6, 11 – 13, and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conis and Tikanmäki as applied to claim 1 above, and further in view of Klitzing (“Gummy Vitamins”).
Regarding claims 4 – 6, 11 – 13, and 15 - 17, Conis and Tikanmäki teach colostrum comprising the multiple components of claim 1 and a method of removing lactose, but do not teach the composition being combined with other ingredients to create a food product.  Klitzing teaches a food supplement comprising colostrum and chocolate flavor in a chewable form.  The supplement is made for children [pg 1].  It would have been obvious to a person having ordinary skill in the art to add a chocolate flavorant to a chewable food with colostrum so as to entice children to take the supplement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799